Opinion issued June 16, 2005








In The
Court of Appeals
For The
First District of Texas

___________

NO. 01-04-00999-CV
____________

ENTERPRISE LEASING COMPANY OF HOUSTON, INC., METRO
NATIONAL CORPORATION AND LIBERTY MUTUAL FIRE
INSURANCE COMPANY, Appellants

V.

CITY OF HOUSTON, Appellee




On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2004-10523




MEMORANDUM OPINION
 
          The parties have filed a joint motion to dismiss their appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Alcala.